UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/09 - 12/31/09 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. Table of Contents Table of Contents Letter to Our Shareholders 1 Portfolio Commentary Midas Fund 2 Midas Special Fund 3 Midas Perpetual Portfolio 4 Schedule of Allocation of Holdings and Investments Allocation of Portfolio Holdings 5 Midas Fund 6 Midas Special Fund 8 Midas Perpetual Portfolio 10 Financial Statements Financial Statements 12 Notes to Financial Statements 16 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 28 Supplemental Information Performance Graphs/Total Returns 29 About Your Fund’s Expenses 30 Directors and Officers of the Funds 31 Additional Information 33 New Account Application 34 Midas Fund (Ticker: MIDSX) Seeks capital appreciation and protection against inflation and secondarily current income through investments primarily in precious metals and natural resources bullion and companies. Midas Special Fund (Ticker: MISEX) Invests aggressively for capital appreciation in any security in any sector. Midas Perpetual Portfolio (Ticker: MPERX) Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, large capitalization growth stocks, and dollar assets. To Our Shareholders W hich was a better year for investors, 2008 or 2009?Here are some facts to consider: in 2008 the Standard & Poor’s 500 Stock Index (S&P 500) crashed 37% in the most severe bear market since 1931; in 2009 the S&P 500 jumped over 26%. Indeed, shareholders of the three Midas mutual funds saw their portfolios appreciate over the course of 2009 by 17.03% in Midas Perpetual Portfolio, 34.56% in Midas Special Fund, and 83.88% in Midas Fund!So the obvious answer to the question is 2009, right? WRONG! From an investment perspective – a forward looking perspective – 2008 was better. As that wrenching year drew to a close, investor confidence was plummeting, media stories were relentlessly pessimistic, and stock prices had fallen to compellingly attractive levels.In short, it was a classic moment for “Discovering Opportunities” for future investment gains. Discovering Opportunities Now For Your Future What is a wise forward looking perspective today, particularly in view of 2009's gratifying returns?Our perspective at Midas is simple: avoid complacency that markets can only continue upwards, and prepare for future market volatility by seeking quality securities more likely to weather a temporary market or economic downturn. Likewise, keep a long term investing outlook with a disciplined focus on companies with combinations of strength in operations, finances, and products that are attractive, even through volatile markets.Of course, neither view can eliminate the risk of potential loss. We cannot predict the future of the markets, and we are skeptical of those who try to do so. Reacting to every news item and rapidly shifting money between stocks, bonds, industries, and sectors seldom seems to work. Instead, we recommend a long term approach with a diversified portfolio of Midas Funds, although it does not eliminate the risk of potential loss. Table of Contents Midas Fund Midas Special Fund Midas Perpetual Portfolio Convenient Regular Investing Midas offers an excellent service - the Midas Bank Transfer Plan - which makes convenient regular investing. It can help you now seek your financial goals for the future. With the free Midas Bank Transfer Plan, you decide today to invest a certain amount each month in the future for as long as you like and Midas will transfer the money from your bank account for investment in your designated Midas account. Periodically, you should review your overall portfolio. For retirement investing goals, consider the tax advantaged Midas Traditional, Roth, SEP, or SIMPLE IRA. At Midas, we also offer Health Savings Accounts as well as Education Savings Accounts. Forms for all of these Midas plans may be found at www.MidasFunds.com. Investing the same amount regularly, known as “dollar cost averaging,”can reduce any anxiety of investing in a rising or falling market or buying all of your shares at market highs. Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases. Of course, you should consider your financial ability to continue your purchases through periods of low price levels when undertaking such a strategy. Consider Midas Perpetual Portfolio The Midas approach is based on three principles: first, seek quality; second, invest for the long term; and third, diversify your overall portfolio. In this connection, consider including in your portfolio: Midas Special Fund for a longer term, stock market oriented objective; Midas Fund for precious metals capital appreciation and as a hedge against inflation; and, Midas Perpetual Portfolio for investors who wish to preserve and increase the purchasing power value of their capital for the long term with a strategy that does not depend on any particular outcome for the economy. Midas Perpetual Portfolio seeks to invest a fixed target percentage of its total assets in set investment categories: gold, silver, Swiss franc assets, stocks of U.S. and foreign companies dealing primarily in real estate and natural resources,large capitalization growth stocks, and dollar assets. The investment strategy of the Fund acknowledges a broad range of economic possibilities and investment outlooks and seeks to incorporate investments appropriate for each of them. Contact Us to Get StartedToday As you invest in the Midas Funds for your future, we will be seeking to discover opportunities to achieve the investment objectives of the Funds. If you have any questions, we will be happy to assist you without any obligation on your part. We look forward to hearing from you. Please call us at 1-800-400-MIDAS (6432), or visit www.MidasFunds.com. Sincerely, Thomas B. Winmill President 1 Table of Contents Midas Fund C O M M E N T A R Y W e are pleased to welcome all new shareholders attracted to Midas Fund by its track record of past performance, its policy of investing primarily in securities of companies principally involved in mining, processing, distributing or otherwise dealing in gold, silver, platinum, or other natural resources, and its shareholder services. Midas Fund's value rose 83.88% for its shareholders in 2009, a gratifying result for our quality, “growth in gold” and other natural resources investment approach, particularly given the relatively lac-kluster return for gold bullion in the same period of only about 25%. Market Review During 2009, gold prices based on the London p.m. fix fluctuated between $810 and $1,212 per ounce, averaging $972, and ending the year at $1,087. Unlike in some prior periods, gold’s strength was seen in many major currencies. For example, in 2009 gold advanced not only in U.S. dollar terms, but it also rose 21% in euros, 11% in UK pounds, 28% in yen, and 19% in Indian rupees.In terms of commodity based currencies, however, the gold price actually declined slightly, such as in Australian dollars (down 3%) and South African rands (down 0.4%). Prices of many base metals (such as copper), platinum, and silver rose faster than gold and shares of companies mining these resources generally tended to outperform pure gold miners.Recovering dramatically after their collapse in 2008, shares of many smaller capitalization mining companies on average showed robust price increases. TOP 10 HOLDINGS AS OF DECEMBER 31, 2009 1. Silvercorp Metals, Inc. 2. Aquarius Platinum Ltd. 3. Barrick Gold Corporation 4. Centerra Gold, Inc. 5. Kinross Gold Corp. 6. Compania de Minas Buenaventura SA 7. Northern Dynasty Minerals Ltd. 8. Newcrest Mining 9. Newmont Mining Corp. Jaguar Mining, Inc. Strategies Focusing on Quality In this positive market environment, Midas Fund’s strategic investment approach in quality mining companies enhanced returns in 2009. As the prices of precious and base metals fluctuated, the Fund sought to reallocate capital away from resource companies whose share prices appeared to have risen to generous valuation levels and towards quality companies whose share prices appeared to offer discounted value. Further seeking to exploit the apparent valuation discrepancies in the markets, the Fund’s short selling of certain companies whose valuations were stretched or whose operations appeared at risk of negative developments was paired with leveraged long positions in attractive gold, platinum, and other natural resource companies.Currently leveraged, Midas Fund anticipates generally emphasizing growing companies, particularly those in the platinum sector, with operations offering increasing cash flow, expanding production profiles, promising exploration potential, and/or other special growth features. Outlook for a Positive Role for Gold Midas sees current U.S. fiscal policy as leading to U.S. dollar devaluation, domestic inflation, and gold’s increased competitive status as a reserve “currency.” In the fiscal year to September 2009, the federal government deficit totaled over $1.4 trillion, which represents about 10% of U.S. Gross Domestic Product. During the next 10 years, according to the Office of Management and Budget, federal government spending is projected to remain high, but tax revenues are optimistically also projected to rise to highs. Yet even with these optimistic projections, federal budget deficits are projected to add $10 trillion to the federal debt.Over this period, Midas projects only 1% to 2% GDP growth because of the enormous burdens on the nation’s economy of (a) interest payments (currently $300 billion, and climbing) on this ballooning federal debt and (b) cash outlays required to honor entitlement programs such as Social Security and Medicare.Interestingly, since 2002 Congress has raised the debt limit nine times and nearly doubled the Treasury’s borrowing authority, from $6.4 to $12.4 trillion.While attempting to mitigate the risks inherent in the sector by seeking quality investments with growth potential, our objective is to position Midas Fund to benefit from these emerging trends. 2 Table of Contents Midas Special Fund C O M M E N T A R Y I t is a pleasure to welcome new shareholders and to submit this 2009 Annual Report for Midas Special Fund. Midas Special Fund invests solely for capital appreciation. The Fund may invest in any security type and in any industry sector, in domestic or foreign companies, and in companies of any size. Generally, the Fund seeks quality companies with unique combinations of strength in operations, products, and finances, offering growth and value. The Fund may employ speculative investment techniques such as borrowing money for investment purposes, a practice known asleveraging, and may also invest defensively. Economic Developments and Financial Markets In our 2009 Semi-Annual Report, we noted some reasons for cautious optimism about the U.S. economy, and we have been pleased to see improvements over time. The Federal Reserve Districts recently reported that, although economic activity remains at a low level, conditions have improved modestly and more broadly geographically.The Districts noted that consumer spending in the recent 2009 holiday season was greater that in 2008, but short of 2007 levels. The Districts also noted that auto sales have been stable or increasing slightly, as nonfinancial services activity generally improves. Meanwhile, the report suggested that manufacturing activity has held steady and the outlook was optimistic, notwithstanding “cautious” spending plans. Offsetting favorable data on inflation were the statistics indicating that labor market conditions remain weak.Indeed, the Bureau of Labor Statistics reported 85,000 U.S. jobs losses in December and an unemployment rate of 10%. A positive note was sounded by the Federal Reserve Districts in reporting that toward the end of 2009 home sales generally increased. TOP 10 HOLDINGS AS OF DECEMBER 31, 2009 1. Berkshire Hathaway, Inc. Class B 2. MasterCard, Inc. 3. Google, Inc. 4. JPMorgan Chase & Co. 5. Canadian Natural Resources Ltd. 6. Johnson & Johnson 7. Goldman Sachs Group, Inc. 8. Costco Wholesale Corp. 9. General Electric Co. Apple, Inc. Important for investors was the recent statement by the Federal Reserve Open Market Committee to the effect that the Committee will maintain the target range for the federal funds rate at 0% to ¼%. Further, the Committee noted that to boost mortgage lending and housing markets and to improve overall conditions in the credit markets. The Federal Reserve is planning to purchase about $1.25 trillion of agency mortgage-backed securities and $175 billion of agency debt. The Fund’s Capital Appreciation Strategies and Outlook In these market conditions, the Fund’s strategy over 2009 was to de-emphasize consumer product and home improvement companies and add out of favor, but high quality, pharmaceutical, insurance, and conglomerate companies with attractive valuations. Given the low valuations and market pessimism prevalent for much of the year, the Fund maintained leverage, limiting market timing strategies. At December 31, 2009, the Fund’s top ten holdings comprised approximately 86% of its net assets. With holdings of some of the largest and best known U.S. companies in insurance, technology, banking, and finance, the Fund’s total return for 2009 was a gratifying 34.56%. In the same period, the Standard & Poor’s 500 returned 26.46%, according to Morningstar. Our current view of financial conditions suggests that the Fund may benefit during 2010 from its flexible portfolio approach, investing opportunistically and employing aggressive and speculative investment techniques as deemed appropriate. As the Fund pursues its capital appreciation objective through this flexible approach, its holdings and allocations are subject to substantial change at any time. Tax Advantaged Retirement Accounts Midas Special Fund will pursue its capital appreciation objective aggressively as financial market conditions evolve, seeking to discover opportunities for attractive long term investment - whether due to a changing outlook for the prospects of a particular company or an industry sector generally. Since these strategies may reflect longer term wealth building goals, we believe the Fund can be especially appropriate for tax advantaged retirement accounts. Of course, we also would be very pleased to discuss with you any questions you may have. Just call us toll free at 1-800-400-MIDAS (6432) and a Shareholder Services Representative will be glad to assist you, as always, without obligation on your part. 3 Table of Contents Midas Perpetual Portfolio C O M M E N T A R Y M idas Perpetual Portfolio’s objective is to preserve and increase the purchasing power value of its shares over the long term. The investment strategy of the Fund acknowledges a broad range of economic possibilities and investing outlooks, and seeks to incorporate investments appropriate for each of them. Investors who wish to invest all or a portion of their capital in a way that does not depend on any particular outcome for the economy should consider purchasing shares of the Fund. In pursuit of its investment objective, the Fund seeks to invest a fixed “Target Percentage” of its total assets of each of the following categories: Investment Category Target Percentage Gold 20% Silver 5% Swiss Franc Assets 10% Hard Asset Securities 15% Large Capitalization Growth Stocks 15% Dollar Assets 35% Total 100% These investment categories, although subject to risk of potential loss, have been chosen and weighted with the goal of providing downside protection to the overall portfolio in most foreseeable economic conditions. Gold and silver investments may include bullion, bullion type coins, and exchange traded funds. Swiss franc assets may include Swiss franc denominated deposits and bonds of the federal government of Switzerland of any maturity. TOP 10 HOLDINGS AS OF DECEMBER 31, 2009 1. SSgA Money Market Fund 2. SPDR Gold Trust 3. Switzerland Government, 2.5% Notes, due 3/12/16 4. iShares Silver Trust 5. Southern Copper Corp. 6. Cisco Systems, Inc. 7. Oracle Corp. 8. Google, Inc. 9. Telefonica SA Sanofi-Aventis Hard asset securities may include those of U.S. and foreign companies dealing primarily in real estate (such as timberland, ranching and farm land, raw land, and land with improvements and structures) and natural resources (such as oil, gas, coal, precious and non-precious metals, and minerals). Large capitalization grow th stocks normally may include U.S. and foreign companies with market capitalization over $50 billion with growth in revenues, earnings, or other similar measure and may include options, warrants, and similar derivatives on such stocks. Dollar assets may include U.S. Treasury bills, notes and bonds, obligations of U.S. government agencies, instrumentalities and sponsored enterprises, and U.S. dollar denominated cash, money market funds, money market instruments, bank deposits, high grade, short term corporate bonds and banker’s acceptances, and similar investments. Investment Strategy, Review, and Outlook The Federal Reserve Districts recently reported that, although economic activity remains at a low level, conditions have improved modestly and more broadly geographically.Equity markets, after dropping sharply in the first quarter, recovered and ended the year up strongly. Notwithstanding the often conflicting economic and financial market news, Midas Perpetual Portfolio held true to its target allocation strategy during the year and, we are pleased to report, provided a total return in 2009 of 17.03%. With respect to outlook, it should be noted that the Federal Reserve Open Market Committee recently suggested that it continues to anticipate that economic conditions, including subdued inflation trends, low rates of resource utilization, and stable inflation expectations, are likely to lead to low levels of the federal funds rate for an extended time. Contact Us for Information and Services Designed to provide growth at lower risk, the Fund’s all weather approach makes it an attractive vehicle for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. For information on this free service, simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you or a friend or relative. Midas Perpetual Portfolio’s long term objective also makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. If you would like to learn more, we would be very pleased to hear from you and look forward to helping you get started. 4 Table of Contents Allocation of Portfolio Holdings* December 31, 2009 Midas Fund Midas Special Fund Midas Perpetual Portfolio * Each Fund’s allocation of portfolio holdings uses approximate percentages of its net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. 5 Table of Contents Midas Fund
